J-S16032-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                      IN THE SUPERIOR COURT OF
                                                         PENNSYLVANIA
                            Appellee

                       v.

MICHAEL D. WRIGHT,

                            Appellant                   No. 1169 WDA 2016


              Appeal from the Judgment of Sentence July 15, 2016
               in the Court of Common Pleas of Crawford County
               Criminal Division at No.: CP-20-CR-0000448-2015


BEFORE: MOULTON, J., RANSOM, J., and PLATT, J.*

JUDGMENT ORDER BY PLATT, J.:                           FILED MARCH 29, 2017

        Appellant, Michael D. Wright, appeals from the judgment of sentence

imposed following his jury conviction of forgery, theft by deception, identity

theft, and bad checks.1        We affirm the judgment of sentence and dismiss

Appellant’s ineffective assistance of counsel claims without prejudice.

        The relevant background of this case is as follows. On May 17, 2016,

a jury convicted Appellant of the above-listed offenses.         The conviction

stems from Appellant’s writing of a $250.00 check, drawn on the closed

account of a deceased individual, to purchase items from the victim at her

yard sale in February 2015.          On July 15, 2016, the trial court sentenced
____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
1
   18 Pa.C.S.A. §§ 4101(a)(1), 3922(a)(1), 4120(a), and 4105(a)(1),
respectively.
J-S16032-17



Appellant to a term of six months of probation, restitution in the amount of

$250.00, a fine of $150.00, and costs. On July 27, 2016, Appellant’s trial

counsel filed a motion to withdraw from representation, which the trial court

granted, and it appointed current counsel. Appellant filed a timely notice of

appeal on August 3, 2016, and a timely concise statement of errors

complained of on appeal on September 15, 2016. See Pa.R.A.P. 1925(b).

On September 20, 2016, the court entered a Rule 1925(a) opinion, in which

it advised that all of Appellant’s issues challenged the effectiveness of trial

counsel, that these issues were not litigated before it, and that the claims

are not properly before this Court on direct appeal. See Pa.R.A.P. 1925(a);

(see also Trial Court Opinion, 9/20/16, at 1).

      Appellant raises the following questions for our review:

      [1.] Was trial counsel ineffective when he failed to present a
      coherent trial strategy, failed to introduce the best evidence,
      failed to impeach Commonwealth witnesses, and when he failed
      to gather the evidence and witnesses necessary to present a
      coherent trial strategy?

      [2.] Had counsel done the above would the outcome have been
      different?

      [3.] Did the actions of counsel so undermine the truth-
      determining process that no reliable adjudication of guilt or
      innocence could have taken place?

(Appellant’s Brief, at 5).

      As observed by the trial court, all of Appellant’s issues allege

ineffective assistance of trial counsel. In Commonwealth v. Holmes, 79

A.3d 562 (Pa. 2013), our Supreme Court reaffirmed the general rule of


                                     -2-
J-S16032-17



Commonwealth v. Grant, 813 A.2d 726 (Pa. 2002), that ineffective

assistance of counsel claims must await collateral review.              See Holmes,

supra at 563. The Holmes Court also recognized two limited exceptions to

the deferral rule, both falling within the discretion of the trial court. See id.

First, trial courts retain discretion, in extraordinary circumstances, to

entertain a discrete claim of trial counsel ineffectiveness if the claim is both

apparent from the record and meritorious. See id. Second, trial courts also

have discretion to entertain multiple or prolix claims of ineffectiveness if

there is good cause shown and the unitary review permitted is preceded by

a knowing and express waiver by the defendant of the right to seek review

under the Post Conviction Relief Act (PCRA).2 See id. at 564.

        Here, the facts of this case do not fall within the limited exceptions to

the general deferral rule carved out by the Holmes Court.                    Therefore,

Appellant cannot seek review of his ineffectiveness claims on direct appeal.

Accordingly, we dismiss Appellant’s ineffective assistance of counsel claims

without prejudice to raising them in a timely-filed PCRA petition. See id. at

563–64; see also Commonwealth v. Stollar, 84 A.3d 635, 652 (Pa.

2014),    cert.   denied,    134    S.Ct.      1798   (2014)   (dismissing   appellant’s




____________________________________________


2
    42 Pa.C.S.A. §§ 9541-9546.



                                            -3-
J-S16032-17



ineffective assistance of counsel claims raised on direct appeal without

prejudice to pursuing them on collateral review).3

       Judgment of sentence affirmed.            Ineffective assistance of counsel

claims dismissed without prejudice.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/29/2017




____________________________________________


3
  We note for the benefit of counsel that Appellant’s brief fails to conform to
our rules of appellate procedure. (See Appellant’s Brief, at 5-9). For
example, the argument section does not correspond to the issues set forth in
the statement of the questions involved. See Pa.R.A.P. 2116(a), 2119(a).
The body of the brief consists of a listing of counsel’s alleged errors, and
lacks cogent legal analysis of his issues supported by discussion of relevant
authority.    See Pa.R.A.P. 2119(a)-(c).         Therefore, we could dismiss
Appellant’s claims for this reason as well. See Pa.R.A.P. 2101. However,
we decline to do so in the interest of judicial economy.




                                           -4-